It appearing from the stipulations and testimony adduced before me as follows:
That petitioner was employed by respondent at wages of $18 per week which entitled him to a compensation rate of $12 per week.
That on the 30tli day of April, 1941, his left middle and ring fingers were caught in a machine, resulting in an amputation of the tips. Dae notice of said accident was given to the respondent.
The distal phalanx of the second finger was removed and a portion of the distal phalanx of the third finger was also removed leaving a small segment thereof.
Despondent voluntarily paid compensation for temporary disability at said rate for a period of two weeks or $24 and compensation amounting to 50 per cent, of each of the second and third fingers or a total of 25 weeks at said compensation rate or $300.
*324Ht Hí H* ❖ Hs s£ Hí
From the X-rays it appears that a small section of the second phalanx of the second finger is missing as the result of said accident.
Hi :',i Hí $ Hi $ Hi
Compensation in this case ■ is determined under B. 8. 34:15-121; N. J. S. A. 34:15-121 under the terms of which “The loss of any portion of the thumb or any finger between the terminal joint and the end thereof shall be compensated for a like proportion of the period of time prescribed for the loss of the first phalange of such member.” Compensation therefore is not dependent upon the evidence of loss of efficiency, but upon whether there has been the loss of any portion of the finger between the terminal joint and the end thereof. Here there has been the loss of such a portion of the finger.
It is therefore * * * ordered the judgment final be entered in favor of petitioner.
H: ‘ :j« Hí . ❖ H* H* H*
Harry S. Medinets,

Deputy Commissioner.